DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received on 17 June 2022 have been entered.
Drawings
The replacement-drawings were received on 17 June 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawano (US 2009/0195152).
Regarding independent claim 1, Sawano teaches a display structure having a laser light wavelength conversion layer (¶ [0230]) comprising a display (Fig. 1, Element 100) having a display panel (¶ [0040]) having a color filter (Fig. 1, Element 16) having a plurality of color sub-pixels (Fig. 1, Elements 16R, 16G, 16B); and a light-permeable protective layer (Fig. 1, Element 17) formed on a light output side of the color filter (16); and the laser light wavelength conversion layer, formed either between the color sub-pixels (16R, 16G, 16B) at a position that does not block any of the color sub-pixels, or on or in the light-permeable protective layer (17).
Regarding claim 5, Sawano teaches the laser light wavelength conversion layer (¶ [0215]) formed on an inner side of the light-permeable protective layer (17).
Regarding claim 7, Sawano teaches the laser light wavelength conversion layer formed as an inner sandwiched layer of the light-permeable protective layer (Fig. 1, sandwiched between light-permeable layers 15 and 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano (US 2009/0195152) in view of Han (US 2018/0149915).
Regarding claim 2, Sawano teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a backlight module, wherein the display panel is provided on a light output side of the backlight module.
Han teaches display structure comprising a backlight module (Fig. 5, Element 160), wherein a display panel (110) is provided on a light output side of the backlight module (160), and the backlight module is configured to supply light to the display panel (¶ [0085]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display structure of Sawano with the backlight module taught by Han for supplying light to the display panel.
Regarding claim 3, Han teaches the display (110) as a liquid crystal display (¶ [0054]).
Regarding claim 4, Han teaches the color sub-pixels comprising red color sub-pixels, green color sub-pixels, and blue color sub-pixels (Fig. 5).
Regarding claim 6, Han teaches the laser light wavelength conversion layer (150) formed on an outer side of the light-permeable protective layer (Fig. 5).
Regarding claims 8-10, Sawano teaches the light-permeable protective layer (20) as a glass substrate (¶ [0049]).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        3 September 2022